DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 28 February 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-7, 9-17, and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 11, and 20 each require at least a method for video coding, the method comprising: acquiring volumetric data of at least one visual three-dimensional (3D) scene; converting the volumetric data to point cloud data; projecting the point cloud data onto two-dimensional (2D) images based on a user view position and a user view angle; encoding the point cloud data projected onto the 2D images; and composing a media file encapsulating both metadata and the encoded point cloud data, wherein the metadata indicates a six-degrees-of-freedom (6DoF) media and further indicates a recommendation comprising at least one view position, other than the user view position, and at least one angle, other than the user view angle, at the at least one view position on a 6DoF coordinate system.
The prior arts on record teach the following: a method for video coding, the method comprising: acquiring volumetric data of at least one visual three-dimensional (3D) scene; converting the volumetric data to point cloud data; projecting the point cloud data onto two-dimensional (2D) images based on a user view position and a user view angle; encoding the point cloud data projected onto the 2D images; and composing a media file encapsulating both metadata and the encoded point cloud data, wherein the metadata indicates a six-degrees-of-freedom (6DoF) media.
However, none of the prior arts disclose composing a media file encapsulating both metadata and the encoded point cloud data, wherein the metadata indicates a six-degrees-of-freedom (6DoF) media and further indicates a recommendation comprising at least one view position, other than the user view position, and at least one angle, other than the user view angle, at the at least one view position on a 6DoF coordinate system in combination with the other features as stated in claims 1, 11, and 20. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426